DETAILED ACTION
	This is the initial Office action for non-provisional application 16/180,463 filed November 5, 2018, which claims priority from provisional application 62/582,127 filed November 6, 2017.  Claims 1-21, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Species B (Figs. 16-26) in the reply filed on October 31, 2021 is acknowledged.  The traversal is on the grounds that all of the claims can be examined at one time.  This is not found persuasive because Species A has unique features that are not required by Species B and Species B has unique features that are not required by Species A.  Further, some of the unique features of Species and Species B are mutually exclusive or alternative elements.  For example, the horizontal rails (4) are fixedly secured to or integrally formed with the vertical rails (5) in Species A.  Conversely, the horizontal rails are removably attached to the vertical rails via attachment devices (13) in Species B.  The stop is configured as a flange (9) in Species A but a platform (24) in Species B.  Species A also includes one or more vertical posts (15) for accessory placement such as a sternal chest plate (16) that are not included in Species B.  While a search of Species B might produce prior art references that disclose some of the unique features of Species A, there is a search burden to 
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A (Figs. 1-15), there being no allowable generic or linking claim.

Specification
The specification is objected to as failing to provide proper antecedent basis for the subject matter of claims 12 and 18.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Claim 12 recites the limitation “the horizontal support is radiolucent, adjustable, capable of sliding, capable of swiveling, or any combination thereof”; however, this is not clearly disclosed in the specification.  Although the specification teaches that the surgical platform assembly is radiolucent (Abstract), the platform (1) may slide or swivel relative to the frame assembly (2) [0049], and the nesting rails (8) may slide within the vertical rails (5) allowing the frame assembly (2) to be height adjustable [0050], it is unclear from the specification that the horizontal support (14) that extends between the vertical rails (5) is adjustable, capable of sliding, and/or capable of swiveling.
Claim 18 recites the limitation “one or more replacement extension platforms”; however, this is not clearly disclosed in the specification.  Although the specification teaches that the extension platform (19) may be any desired size and shape [0054] and is removable [0055-0057], it is unclear from the specification that there are one or more replacement extension platforms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the pads”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, claim 21 will be interpreted to depend from claim 20 and the limitation “the pads” will be interpreted to refer to the previously recited “one or more pads” in claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotert (US Patent Pub. 2007/0011814).
Regarding claim 1, Rotert discloses a surgical platform assembly (surgical table attachment 10) comprising a platform (support board 12) capable of stably supporting an upper arm of a patient and a frame assembly (elongated bars 27’ + beams 42), where the platform 
Regarding claim 2, Rotert discloses that the platform has a flat top (upper surface 14) (Figs. 1-5; ¶ 0029).
Regarding claim 3, Rotert discloses that the platform is radiolucent (¶ 0029).
Regarding claim 5, Rotert discloses that the frame assembly (27’+42) is height adjustable (Fig. 5; ¶ 0035).
Regarding claim 6, Rotert discloses that the frame assembly (27’+42) comprises two parallel horizontal rails (beams 42), where the platform (12) rests upon and is attached to and supported in a horizontal position by the two parallel horizontal rails (42), and two parallel vertical rails (elongated bars 27’), where each of the vertical rails (27’) has an upper end connected to a first end of one of the horizontal rails (42) such that the two parallel horizontal rails (42) and the two parallel vertical rails (27’) form two parallel inverted L, C, or J-shaped supports (Figs. 1-5; ¶ 0034 & 0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rotert as applied to claim 1 above, in view of White (US Patent Pub. 2017/0216121).
Rotert discloses the invention substantially as claimed, as described above, and further teaches that the configuration of the frame assembly (27’+42) may be modified in accordance 
White discloses a surgical platform assembly (10) comprising a platform (positioning member 200) capable of supporting an arm of a patient and a frame assembly (pegs 85) attached to and stably supporting the platform (200), where the frame assembly (200) is capable of being stably supported by a surgical peg board (pegboard 25/30) (Fig. 14A; ¶ 0046).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date, to modify the frame assembly of the surgical platform assembly taught by Rotert to be capable of being stably supported by a surgical peg board as taught by White for the purpose of securing the surgical platform assembly in a desired position relative to a particular surgical table having peg holes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rotert as applied to claims 1 and 6 above, in view of Clyburn (US Patent 6,298,507).
Rotert discloses the invention substantially as claimed, as described above, but fails to teach that each of the two parallel horizontal rails and each of the two parallel vertical rails are generally tubular.
Clyburn discloses a surgical platform assembly (table attachment apparatus 10) comprising a platform (plate 24) capable of stably supporting an upper arm of a patient and a frame assembly (frame 11 + support rod 25) attached to a stably supporting the platform (24), where the frame assembly (11+25) comprises a horizontal rail (support rod 25) and two parallel vertical rails (legs 12), and where the horizontal rail (25) and each of the vertical rails (12) are generally tubular (Figs. 1-2; column 5, lines 36-39; column 6, lines 29-37).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify the horizontal rails and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rotert as applied to claims 1 and 6 above, in view of Falwell (US Patent 6,957,463), and in further view of Kabanek (US Patent 4,635,914).
Regarding claim 8, Rotert discloses the invention substantially as claimed, as described above, but fails to teach that the frame assembly further comprises two nesting rails that fit slidably within the vertical rails.
 Falwell discloses a surgical platform assembly comprising a platform (surface 39) and a frame assembly (fixed vertical supports 9, 11 + slidable vertical supports 13, 15 + upper support member 37), where the frame assembly comprises two parallel vertical rails (slidable vertical supports 13, 15) and two nesting rails (fixed vertical supports 9, 11), where each of the nesting rails (9, 11) fits slidably adjacent and is generally coaxial with one of the vertical rails (13, 15) such that the nesting rails (9, 11) are capable of sliding relative to a lower end of the vertical rails (13, 15) and being secured thereto at a desired position to alter the height of the surgical platform assembly (Figs. 1-3; column 6, lines 14-67; column 7, lines 1-15; column 8, lines 4-20).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the surgical platform assembly taught by Rotert to include two nesting rails that fit slidably relative to the vertical rails as taught by Falwell for the purpose of enabling easy adjustment of the height and angle of the platform.

Kabanek discloses a surgical platform assembly comprising a platform (tray 10) and a frame assembly comprising a vertical rail (vertical support tube 27) and a nesting rail (upstanding support tube 28), where the nesting rail (28) fits slidably within and is generally coaxial with the vertical rail (27) such that the nesting rail (28) is capable of sliding in and out of a lower end of the vertical rail (27) and being secured thereto at a desired position to alter the height of the surgical platform assembly (Fig. 1; column 3, lines 50-65).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention to modify the surgical platform assembly taught by the combination of Rotert and Falwell such that the nesting rails fit slidably within the vertical rails such that the nesting rails are capable of sliding in and out of the lower end of the vertical rails as taught by Kabanek for the purpose of providing a more secure connection between the vertical rails and the nesting rails.
Regarding claim 10, Rotert discloses the invention substantially as claimed, as described above, and Falwell further discloses that the frame assembly comprising a lateral hole (slots 17, 19) in each of the vertical rails (13, 15), one or more corresponding lateral holes in each of the nesting rails (9, 11), and two pegs (fastening means 29, 31), where each peg (29, 31) is capable of being inserted through the hole (17, 19) in one of the vertical rails (13, 15) and through one of the holes in one of the nesting rails (9, 11) in a particular position relative to the vertical rail (13, 15) (Figs. 1-3; column 6, lines 14-67; column 7, lines 1-15; column 8, lines 4-20).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the surgical platform assembly taught by the combination of Rotert and Falwell to include a lateral hole in each of the vertical rails, one or more corresponding holes in each of the nesting 
Although Falwell further discloses lateral stops (21, 23, 25, 27) for guiding the movement of the vertical rails (13, 15) with respect to the nesting rails (9, 11) (Figs. 1-3; column 7, lines 48-66), the combination of Rotert and Falwell fails to teach that the nesting rails fit slidably within the vertical rails such that the nesting rails are capable of sliding in and out of the lower end of the vertical rails.
Kabanek discloses a surgical platform assembly comprising a platform (tray 10) and a frame assembly comprising a vertical rail (vertical support tube 27) and a nesting rail (upstanding support tube 28), where the nesting rail (28) fits slidably within and is generally coaxial with the vertical rail (27) such that the nesting rail (28) is capable of sliding in and out of a lower end of the vertical rail (27) and being secured thereto at a desired position to alter the height of the surgical platform assembly (Fig. 1; column 3, lines 50-65).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention to modify the surgical platform assembly taught by the combination of Rotert and Falwell such that the nesting rails fit slidably within the vertical rails such that the nesting rails are capable of sliding in and out of the lower end of the vertical rails as taught by Kabanek for the purpose of providing a more secure connection between the vertical rails and the nesting rails and guiding the movement of the vertical rails with respect to the nesting rails to prevent lateral movement.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rotert as applied to claims 1 and 6 above, in view of Falwell and Kabanek as applied to claim 8, and in further view of White (US Patent Pub. 2017/0216121).
The combination of Rotert / Falwell / Kabanek discloses the invention substantially as claimed, as described above, and Falwell further discloses that the each of the nesting rails (9, 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the surgical platform assembly taught by the combination of Rotert / Falwell / Kabanek to a stop capable of preventing the nesting rail from sliding fully within its corresponding vertical rail as further taught by Falwell for the purpose of providing a more secure connection between the vertical rails and the nesting rails and guiding the movement of the vertical rails with respect to the nesting rails to prevent lateral movement.
Although Rotert further teaches that the configuration of the frame assembly (27’+42) may be modified in accordance with the requirement of the particular surgical table being used with the surgical platform assembly (10) (¶ 0033-0034), the combination of Rotert / Falwell / Kabanek fails to teach that each of the nesting rails further comprise a lower end capable of fitting within a hole in a surgical peg board.
White discloses a surgical platform assembly (10) comprising a platform (positioning member 200) capable of supporting an arm of a patient and a frame assembly (pegs 85) attached to and stably supporting the platform (200), where the frame assembly (200) includes lower ends capable of fitting within a hole (peg holes 35) of a surgical peg board (pegboard 25/30) (Fig. 14A; ¶ 0046).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date, to modify the frame assembly of the surgical platform assembly taught by the combination of Rotert / Falwell / Kabanek such that each of the nesting rails includes a lower end capable of fitting within a hole in a surgical peg board as taught by White for the purpose of securing the surgical platform assembly in a desired position relative to a particular surgical table having peg holes.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rotert as applied to claims 1 and 6 above, in view of Allen et al. (US Patent 5,287,575).
Regarding claim 11, Rotert discloses the invention substantially as claimed, as described above, but fails to teach a horizontal support extending between the two parallel vertical rails.
Allen discloses a surgical platform assembly (hand table assembly 2) comprising a platform (hand table 18) and a frame assembly, where the frame assembly comprises two parallel vertical rails (downwardly extending members 76 + downwardly extending portions 66), and a horizontal support (brace 70) extending between the two parallel vertical rails (76+66) (Fig. 2; column 4, lines 24-40 & 55-64).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the surgical platform assembly taught by Rotert to include a horizontal support extending between the two parallel vertical rails as taught by Allen for the purpose of stabilizing the vertical rails.
Regarding claim 12, the combination of Rotert and Allen discloses the invention substantially as claimed, as described above, and Rotert further discloses that the surgical platform assembly (10) is radiolucent so as not to interfere with imaging of the arm of the patient (¶ 0018, 0029, 0037, & 0040).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the horizontal support of the surgical platform assembly taught by the combination of Rotert and Allen to also be radiolucent for the purpose of ensuring that all components of the surgical platform assembly do not interfere with imaging of the arm of the patient.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rotert as applied to claim 1 above, in view of Romney et al. (US Patent 3,540,719).
Regarding claims 15 and 16, Rotert discloses the invention substantially as claimed, as described above, but fails to teach an extension platform capable of stably supporting a lower arm of the patient and attached to and stably supported by the frame assembly, where the frame assembly comprises one or more hinges capable of altering the angle of the extension platform relative to the platform.
Romney discloses a surgical platform assembly comprising a platform (upper arm plate 90) capable of stably supporting an upper arm of a patient, a frame assembly (brackets 70, 77) attached to and stably supporting the platform (90), and an extension platform (forearm support plate 104) capable of stably supporting a lower arm of the patient, where the extension platform (104) is attached to and stably supported by the frame assembly (70, 77), wherein the frame assembly (70, 77) comprises one or more hinges (pin 74) capable of altering the angle of the extension platform (104) relative to the platform (90) (Figs. 1 & 3; column 3, lines 55-59 & 71-75; column 4, lines 9-10, 26-28, & 49-56).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the surgical platform assembly taught by Rotert to include an extension platform capable of stably supporting a lower arm of the patient and attached to and stably supported by the frame assembly, where the frame assembly comprises one or more hinges capable of altering the angle of the extension platform relative to the platform as taught by Romney for the purpose of adjustably supporting the patient’s lower arm as well as the patient’s upper arm.
Regarding claim 17, the combination of Rotert and Romney discloses the invention substantially as claimed, as described above, wherein the components of the surgical platform assembly are capable of being disassembled such that the extension platform is capable of being removed.
Regarding claim 19, the combination of Rotert and Allen discloses the invention substantially as claimed, as described above, and Rotert further discloses that the surgical 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the extension platform of the surgical platform assembly taught by the combination of Rotert and Romney to also be radiolucent for the purpose of ensuring that all components of the surgical platform assembly do not interfere with imaging of the arm of the patient.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rotert as applied to claim 1 above, in view of Romney as applied to claims 15 and 17 above, and in further view of Kostich (US Patent 5,623,949).
The combination of Rotert and Romney discloses the invention substantially as claimed, as described above, but fails to teach one or more replacement extension platforms.
Kostich discloses a patient positioning device comprising a platform (base 120), an extension platform (positioning member 124), and one or more replacement extension platform (positioning members 124 having different contours) (column 6, lines 27-33; column 7, lines 8-21).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the surgical platform assembly taught by the combination of Rotert and Romney to include one or more replacement extension platforms as taught by Kostich for the purpose of providing alternative extension platforms having a contour best suited for the patient.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rotert as applied to claim 1 above, in view of Heimbrock et al. (US Patent 6,195,820).
Regarding claim 20, Rotert discloses the invention substantially as claimed, as described above, but fails to teach one or more pads.

Therefore, it would have been obvious to one having ordinary skill in the art, to modify the surgical platform assembly taught by Rotert to include one or more pads as taught by Heimbrock for the purpose of providing a cushioned surface to for the patient’s arm.
Regarding claim 21, the combination of Rotert and Heimbrock discloses the invention substantially as claimed, as described above, and Heimbrock further discloses that the one or more pads (130) are removable (via Velcro® pads 134) (Figs. 1-2; column 6, lines 50-52).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the one or more pads of the surgical platform assembly taught by the combination of Rotert and Heimbrock to be removable as further taught by Heimbrock for the purpose of changing the one or more pads as necessary.
It is noted that the limitations “disposable” and “intended for one-time use” are recitations of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the removable pads of the surgical platform assembly taught by the combination of Rotert and Heimbrock are capable of being disposed of and used one time depending on the intentions of a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/2/2021